February 25, 1916. The opinion of the Court was delivered by
The defendant was tried and convicted before the town council of Williston of transporting whiskey and fined $50, *Page 202 
or thirty days upon the chain gang for Barnwell county. From this conviction and sentence he appealed to the Circuit Court, and the Circuit Court (Judge Shipp) affirmed the sentence; and he appeals to this Court, and presents, by his exceptions, the following questions: (1) Did the ordinance, as amended, make it an offense to transport alcoholic liquors within the town of Williston? (2) Did the defendant transport alcoholic liquors for unlawful purposes? (3) Did the intendant err in charging the jury that this case differed from the charge in the case of Anderson v. Fant,96 S.C. 105, 79 S.E. 641?
These exceptions must be overruled. The ordinance was passed long before the alleged offense was committed.
The town had ample power and authority to pass the ordinance, and there is no specific law which provides how such ordinance shall be passed. The town had the right to amend the ordinance, as it did, and there was evidence to sustain the finding of the jury in the intendant's Court, concurred in by the Circuit Court. There was no error in the intendant's telling the jury that the charge against the defendant in this case was different from the Fant case, as that case could not have had any application to the case tried.
Judgment affirmed.